In a proceeding to establish paternity pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Westchester County (Scancerelli, J.), dated October 19, 1993, which denied the petitioner’s objections to an order of the same court (Mrsich, J.H.O.), dated August 26, 1993, dismissing the petition without prejudice.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Westchester County, for further proceedings on the petition.
Since the father admitted paternity of the child in this case, it was error for the Judicial Hearing Officer to dismiss the petition when the mother failed to appear after the paternity proceeding had been adjourned once because of her nonappearance (cf., Matter of McEwen [Gerri L.] v Donnie R. O., 192 AD2d 708). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.